NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ERIKA GINSBERG-KLEMMT,                        )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2396
                                              )
CITIMORTGAGE, INC.,                           )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for
Sarasota County; Frederick P. Mercurio,
Judge.

Mark Stopa of Stopa Law Firm,
Tampa, and Latasha Scott of Lord Scott,
PLLC, (withdrew after briefing); Richard J.
Mockler of Stay In My Home, P.A., St.
Petersburg (substituted as counsel of
record), for Appellant.

Cynthia L. Comras of Robertson,
Anschutz & Schneid, P.L., Boca Raton,
for Appellee.


PER CURIAM.


             Affirmed.
VILLANTI, SLEET, and ATKINSON, JJ., Concur.




                                     -2-